DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1, 12 and 17, following claimed limitations recite an abstract idea: 
monitor and capture computing activity data associated with a user; create a behavior model for the user based on the captured computing activity data; determine, from the behavior model, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user; and generate, based at least on the security-related computing activity features defining the user and the computing anomalies associated with the user, security training content that is specific to the user.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computing system that implements a processor(s), a memory/memories, etc., which are utilized to facilitate the recited functions with respect to: the monitoring and capturing process (e.g. monitor and capture computing activity data associated with a user interfacing with one or more computing platforms); the creating and determining process (i.e. create, using Artificial Intelligence (AI), a behavior model for the user based on the captured computing activity data and determine, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user); the generation process (i.e. generate, based at least on the security-related computing activity features defining the user and the computing anomalies associated with the user, multimedia security training content that is specific to the user), etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Although the claims specify the implementation of an AI algorithm, given the high level of generality of the implementation, the claimed AI algorithm is directed to a well-known, routine or conventional activity in the art. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

It is further worth to note that the implementation of the conventional computer/Internet technology to facilitate the presentation content to a user(s), including the use of one or more algorithms—such as an AI algorithm—to generate a model/profile representing the user and/or the user’s device in order to present the user with content item(s) that are pertinent to the user , etc., is directed to a well-understood, routine or conventional activity in the art (see US 2011/0218946; US 2010/0192063).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-11, 13-16 and 18-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 2, 7, 13, 15 and 18 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 2, 13 and 18 recites the limitation, “the revised computing security behavior model”; however, there is insufficient antecedent basis for this limitation in each of the above claims. Consequently, each of the above claims is ambiguous.  
	Each of claims 7 and 15 recites the limitation, “the computing security behavior model”; however, there is insufficient antecedent basis for this limitation in each of the above claims. Consequently, each of the above claims is ambiguous.  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 12-14 and 17-19 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Irimie 2019/0173916. 
Regarding claim 12, Irimie teaches the following claimed limitations: a computer-implemented method for generating user-specific security training, the method executed by one or more computing processor devices and comprising: monitoring and capturing computing activity data associated with a user ([0001]; [0077]; [0080]; [0101]: e.g. a system that provides computer security training to a user based on information gathered regarding the user’s activity; such as: information regarding the user’s past communication with the system, information regarding logs, etc.); creating, using Artificial Intelligence (AI), a behavior model for the user based on the captured computing activity data; determining, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user ([0080]; [0081]: e.g. the system already implements an artificial intelligence scheme; and thereby the system creates, based on the data gathered above, a behavior model representing the user—such as, a risk profile of the user that indicates one or more risk points associated with one or more computing activities that the user is performing. The AI further extracts information regarding data breaches, etc. Thus, the system does determine, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user); and generating, based at least on the security-related computing activity features defining the user and the computing anomalies associated with the user, multimedia security training content that is specific to the user ([0079] lines 8-11; [0128] lines 19-21; [0167]; also see [0207]: e.g. the system already stores training materials; and wherein, based on the analysis of the computer related activities detected during the user’s interaction, the system presents the user with one or more security trainings. In this regard, the training involves one or more multimedia content, such as point of failure video training, see [0120] lines 21-25).
Irimie teaches the claimed limitations as discussed above per claim 12. Irimie further teaches:
Regarding claim 13, wherein (i) monitoring and capturing further comprise continuously monitor and capture the computing activity data (see [0077]; [0128] lines 15-18: e.g. the system generates one or more communications, such as  emails, text messages, etc., which are designed to lure the user to respond; and wherein such communications are presented with varying frequencies, i.e. at one or more time intervals. Thus, the system continuously monitors and captures the computing activity data), (ii) creating the behavior model further comprises continuously revising the behavior model based on the continuously captured computing activity data, (iii) determining the security-related computing activity features and computing anomalies further comprises continuously revising the security-related computing activity features and computing anomalies ([0078]; [0080]; [0081]: e.g. the system already trains or adapts one or more of its models, which involves the user’s profile, based on: information gathered regarding the user during interactions, information gathered regarding data breach. Accordingly, the above process indicates that the system continuously revises the behavior model based on the continuously captured computing activity data and continuously revise the security-related computing activity features and computing anomalies), and (iv) generating the multimedia security training content further comprises optimizing, over time, based at least on the revised computing security behavior model, the  multimedia security training content ([0078]; [0080]; [0120] lines 23-25; [0167]: e.g. as already indicated above, the system continuously revises the user’s behavior mode based on information gathered regarding the user during interactions; and furthermore, the system presents the user with a relevant training based on the information gathered regarding the user during interactions. Thus, the process above indicates that the system optimizes, over time, the multimedia security training content based at least on the revised computing security behavior model);
Regarding claim 14, wherein monitoring and capturing the computing activity data further comprises monitoring and capturing computing activity data including (a) user activity logs associated with (i) applications used by the user, (ii) Universal Resource Locations (URLs) accessed by the user, (iii) graphical control elements accessed and captured by the user, and (iv) multimedia content accessed by the user ([0080]; [0098] to [0101]; [0156]; [0169]: e.g. the system already gathers various information related to the user; such as: log from previous simulation, URL that the user interacted with, browsers or apps that the user utilized, trainings that the user has completed, etc. In this case, the training comprises multimedia, such as a video, see [0120] lines 23-25), and (b) system command user inputs and responses, (c) application inputs and selections, (d) web page inputs and responses, and (e) data security violations associated with the user ([0079]; [0098] to [0101]; [0156]: e.g. the system  already monitors and stores various computing activities that the user is performing via one or more graphical interfaces; such as: viewing, editing, sending messages, the use of one of or more application installed on the user’s device, etc., including actions taken in response to text and/or email messages, etc. Thus, the system monitors and captures computing activity data including system command user inputs and responses, application inputs and selections, web page inputs and responses).  
Regarding claim 17, Irimie teaches the following claimed limitations: a computer program product including non-transitory computer-readable medium that comprises: a first set of codes configured to cause a computer processor device to monitor and capture computing activity data associated with a user interfacing ([0001]; [0077]; [0080]; [0101]: e.g. a system that provides computer security training to a user based on information gathered regarding the user’s activity; such as: information regarding the user’s past communication with the system, information regarding logs, etc.); a second set of codes for causing a computer processor device to create, using Artificial Intelligence (AI), a behavior model for the user based on the captured computing activity data; a third set of codes for causing a computer processor device to determine, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user ([0080]; [0081]: e.g. the system already implements an artificial intelligence scheme; and thereby the system creates, based on the data gathered above, a behavior model representing the user—such as, a risk profile of the user that indicates one or more risk points associated with one or more computing activities that the user is performing. The AI further extracts information regarding data breaches, etc. Thus, the system determines, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user); and a fourth set of codes for causing a computer processing device to generate, based at least on the security-related computing activity features defining the user and the computing anomalies associated with the user, multimedia security training content that is specific to the user ([0079] lines 8-11; [0128] lines 19-21; [0167]; also [0207]: e.g. the system already stores training materials; and wherein, based on the analysis of the computer related activities detected during the user’s interaction, the system presents the user with one or more security trainings. In this regard, the training involves one or more multimedia content, such as point of failure video training, see [0120] lines 21-25).
Irimie teaches the claimed limitations as discussed above per claim 17. Irimie further teaches: 
Regarding claim 18, wherein (i) the first set of codes are further configured to cause the computer processor device to continuously monitor and capture the computing activity data ([0077]; [0128] lines 15-18: e.g. the system generates one or more communications, such as  emails, text messages, etc., which are designed to lure the user to respond; and wherein such communications are presented with varying frequencies, i.e. at one or more time intervals. Accordingly, the system is already configured to continuously monitor and capture the computing activity data), (ii) the second set of codes are further configured to cause the computer processor device to continuously revise the behavior model based on the continuously captured computing activity data, (iii) the third set of codes are further configured to cause the computer processor device to continuously revise the security-related computing activity features and computing anomalies ([0078]; [0080]; [0081]: e.g. the system already trains or adapts one or more of its models, which involves the user’s profile, based on: information gathered regarding the user during interactions, information gathered regarding data breach. Accordingly, the above process indicates that the system continuously revises the behavior model based on the continuously captured computing activity data and continuously revise the security-related computing activity features and computing anomalies), and (iv) the fourth set of codes are further configured to cause the computer processor device to optimize, over time, based at least on the revised computing security behavior model, the multimedia security training content ([0078]; [0080]; [0120] lines 23-25; [0167]: e.g. as already indicated above, the system continuously revises the user’s behavior mode based on information gathered regarding the user during interactions; and furthermore, the system presents the user with a relevant training based on the information gathered regarding the user during interactions. Thus, the process above indicates that the system optimizes, over time, the multimedia security training content based at least on the revised computing security behavior model);

Regarding claim 19, wherein the first set of codes are further configured to cause the computer processor device to monitor and capture the computing activity data including (a) user activity logs associated with (i) applications used by the user, (ii) Universal Resource Locations (URLs) accessed by the user, (iii) graphical control elements accessed and captured by the user, and (iv) multimedia content accessed by the user ([0080]; [0098] to [0101]; [0156]; [0169]: e.g. the system already gathers various information related to the user; such as: log from previous simulation, URL that the user interacted with, browsers or apps that the user utilized, trainings that the user has completed, etc. In this case, the training comprises multimedia, such as a video, see [0120] lines 23-25), and (b) system command user inputs and responses, (c) application inputs and selections, (d) web page inputs and responses ([0079]; [0098] to [0101]; [0156]: e.g. the system  already monitors and stores various computing activities that the user is performing via one or more graphical interfaces; such as: viewing, editing, sending messages, the use of one of or more application installed on the user’s device, etc., including actions taken in response to text and/or email messages, etc. Thus, the system monitors and captures computing activity data including system command user inputs and responses, application inputs and selections, web page inputs and responses), and (e) data security violations associated with the user ([0079]: e.g. the system tracks computing activities of the user; such as the user performing a requested action in response to a message; and wherein the system provides the user with training on why the user should not have performed the requested action. In this case, the act of the user performing  such action that he/she was not supposed to perform indicates data security violations associated with the user).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Irimie 2019/0173916.
	Regarding claim 1, Irimie teaches the following claimed limitations: a system for generating user-specific security training, the system comprising: a first computing sub-system configured to monitor and capture computing activity data associated with a user interfacing with one or more computing platforms ([0001]; [0077]; [0080]; [0101]: e.g. a system that provides computer security training to a user based on information gathered regarding the user’s activity; such as: information regarding the user’s past communication with the system, information regarding logs, etc.); a second computing sub-system and are configured to create, using Artificial Intelligence (AI), a behavior model for the user based on the captured computing activity data and determine, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user ([0080]; [0081]: e.g. the system already implements an artificial intelligence scheme; and thereby the system creates, based on the data gathered above, a behavior model representing the user—such as, a risk profile of the user that indicates one or more risk points associated with one or more computing activities that the user is performing. The AI further extracts information regarding data breaches, etc. Thus, the system does determine, from the behavior model using AI, a plurality of security-related computing activity features defining the user and computing anomalies associated with the user); and a third computing sub-system configured to generate, based at least on the security-related computing activity features defining the user and the computing anomalies associated with the user, multimedia security training content that is specific to the user ([0079] lines 8-11; [0128] lines 19-21; [0167]; also see [0207]: e.g. the system already stores training materials; and wherein, based on the analysis of the computer related activities detected during the user’s interaction, the system presents the user with one or more security trainings. In this regard, the training involves one or more multimedia content, such as point of failure video training, see [0120] lines 21-25).
	Although Irimie does not explicitly describe that each of the first, second and third computing subsystem involves its respective processor and memory that stores executable instar ructions, Irimie already teaches that the system involves a plurality of computing systems, including client devices and servers that communicate with one another over one or more communication networks ([0034], [0035], [0038]); and wherein different operational tasks are allocated among these plurality of computing systems ([0083] to [0086]).
It is understood that each of the one or more computing systems above (e.g. each of the servers, etc.) implements a corresponding processor and a memory that stores executable instructions.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irimie’s system; for example, by allocating a specific task(s) to each of the one or more computing systems; such as: (a) a first server/device gathers information regarding the user’s actions during interaction, (b) a second server/device executes the AI algorithm, thereby generates, based on the user’s actions gathered above, a profile/model related to the user; including information regarding data breach, etc., and (c) a third server/device generates, based on information in (b) above, one or more relevant trainings to the user, etc., so that the system would have the option to proportionally distribute the task(s) that each server/device is performing based on the size and/or processing power of each server/device.   
Irimie teaches the claimed limitations as discussed above per claim 1. Irimie further teaches: 
Regarding claim 2, wherein (i) the first computer-readable instructions configured to monitor and capture the computing activity data are further configured to continuously monitor and capture the computing activity data ([0077]; [0128] lines 15-18: e.g. the system generates one or more communications, such as  emails, text messages, etc., which are designed to lure the user to respond; and wherein such communications are presented with varying frequencies, i.e. at one or more time intervals. Accordingly, the system is already configured to continuously monitor and capture the computing activity data), (ii) the second computer-readable instructions configured to create the behavior model and determine the security-related computing activity features and computing anomalies are further configured to continuously revise the behavior model based on the continuously captured computing activity data and continuously revise the security-related computing activity features and computing anomalies ([0078]; [0080]; [0081]: e.g. the system already trains or adapts one or more of its models, which involves the user’s profile, based on: information gathered regarding the user during interactions, information gathered regarding data breach. Accordingly, the above process indicates that the system continuously revises the behavior model based on the continuously captured computing activity data and continuously revise the security-related computing activity features and computing anomalies) and (iii) the third computer-readable instructions configured to generate the multimedia security training content are further configured to optimize, over time, based at least on the revised computing security behavior model, the multimedia security training content ([0078]; [0080]; [0120] lines 23-25; [0167]: e.g. as already indicated above, the system continuously revises the user’s behavior mode based on information gathered regarding the user during interactions; and furthermore, the system presents the user with a relevant training based on the information gathered regarding the user during interactions. Thus, the process above indicates that the system optimizes, over time, the multimedia security training content based at least on the revised computing security behavior model);  
Regarding claim 3, wherein the first computer-readable instructions configured to monitor and capture the computing activity data are further configured to monitor and capture computing activity data including user activity logs associated with applications used by the user, Universal Resource Locations (URLs) accessed by the user, graphical control elements accessed and captured by the user, and multimedia content accessed by the user ([0080]; [0098] to [0101]; [0156]; [0169]: e.g. the system already gathers various information related to the user; such as: log from previous simulation, URL that the user interacted with, browsers or apps that the user utilized, trainings that the user has completed, etc. In this case, the training comprises multimedia, such as a video, see [0120] lines 23-25); 
Regarding claim 4, wherein the first computer-readable instructions configured to monitor and capture the computing activity data are further configured to monitor and capture computing activity data including system command user inputs and responses, application inputs and selections, web page inputs and responses ([0079]; [0098] to [0101]; [0156]: e.g. the system  already monitors and stores various computing activities that the user is performing via one or more graphical interfaces; such as: viewing, editing, sending messages, the use of one of or more application installed on the user’s device, etc., including actions taken in response to text and/or email messages, etc. Thus, the system monitors and captures computing activity data including system command user inputs and responses, application inputs and selections, web page inputs and responses); 
Regarding claim 5, wherein the first computer-readable instructions configured to monitor and capture the computing activity data are further configured to monitor and capture computing activity data including data security violations associated with the user ([0079]: e.g. the system tracks computing activities of the user; such as the user performing a requested action in response to a message; and wherein the system provides the user with training on why the user should not have performed the requested action. In this case, the act of the user performing  such action that he/she was not supposed to perform indicates data security violations associated with the user); 
Regarding claim 6, the second computer-readable instructions are further configured to algorithmically determine a subset of the computing activity data that most significant to computing security ([0078]; [0079]; [0081]: e.g. the system already determines one or more activities that are most significant to computing security; such as: the user’s tendency to click a link delivered via text/email;  the user is regularly dealing with wire transfers; and therefore, there is a high risk of wire transfer fraud; the user is exposed to sensitive information; and therefore, there is a high risk of leaking intellectual property, etc.); 
Regarding claim 9, the third computer-readable instructions are further configured to generate the multimedia security training content are further configured to determine at least one of linguistic content and textual content based on the security-related computing activity features of the user and security commitments required of the user ([0078], [0079]; [0119]; [0120] lines 21-25; [0167]: e.g. based the evaluation of on one or more computer activities that the user has performed, such as responding to a message or clicking a link delivered via email, the system provides the user with training on “why [the] user should not have performed a requested action”, which indicates security commitments required of the user; and wherein the trainings are also provided in multimedia format—such as video training.  Accordingly, the multimedia security training already determines at least one of linguistic/textual content based on the security-related computing activity features of the user and security commitments required of the user); 
Regarding claim 10, the third computer-readable instructions are further configured to generate the multimedia security training content are further configured to determine whether pre-existing image or video files match at least one of (i) one or more of the security-related computing activity features, and (ii) one or more of the computing anomalies associated with the user and, in response to determining that one or more pre-existing image or video files match at least one of (i) one or more of the security-related computing activity features, and (ii) one or more of the computing anomalies associated with the user, incorporate the one or more image or video files in the multimedia security content ([0079] to [0081]; [0119]; [0120] lines 21-25: e.g. the system already involves a database that stores training modules [0119]; and thus, when the system determines one or more security-related computing activity features, such as the user clicking a link delivered via email, etc., the system presents relevant training to the user on “why [the] user should not have performed a requested action” at the time that the user performs the requested action; and wherein the training is also provided in the form of video—such as “point of failure video training”. Accordingly, the system determines pre-existing image/video files that match at least one of (i) one or more of the security-related computing activity features, and (ii) one or more of the computing anomalies associated with the user; and thereby incorporates the one or more image or video files in the multimedia security content).
●	Claims 7 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Irimie 2019/0173916 in view of Nachenberg 2018/0191770.
	Regarding claim 7, Irimie teaches the claimed limitations as discussed above per claim 6. 
	Irimie already teaches that the second computer-readable instructions configured to algorithmically determine a subset of the computing activity data that most significant to computing security ([0078]; [0079]; [0081]: e.g. see above the discussion presented with respect to claim 6, which demonstrates that the system already determines a subset of activities that are most significant to computing security).
	Irimie does not describe that the system algorithmically ranks each entry in the captured computer activity data and, based on a ranking threshold, determines which of the entries are to be used to create the computing security behavior model.
	However, Nachenberg discloses a system that tracks different computing activities that a user is performing using a computer; and thereby the system generates a risk model (i.e. security behavior model) representing the user ([0071]; [0072]); and wherein the risk model is based on whether the user has performed one or more risky activities excessively; such as: the user has downloaded 23 images in the past week, or the user has downloaded too many suspicious files, etc. ([0090]; [0098]: although the reference does not use the terms threshold and/or ranking, the use of threshold and ranking is implicitly indicated since the system evaluates “how often” that the user is performing one or more risky activities within a period of time; and thereby the system triggers a remedial-action when the risk assessment indicates that the user has performed a given risky activity excessively).  
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Irimie in view of Nachenberg; for example, by updating the system’s algorithm so that the system further updates/adapts the user’s profile based on whether the user has performed one or more risky activities excessively within a given period of time (e.g. the user has clicked, within the past hour, 20 links sent via a text message; the user has uploaded, within the past week, 40 sensitive files, etc.); and wherein the system further updates the training materials for the user based on the above updated profile (e.g. incorporating additional training materials specific to one or more risky activities that the user has performed excessively with the given period of time, etc.), so that the user would have a better chance to improve his/her risk or vulnerability profile.     
Regarding claim 15, Irimie teaches the claimed limitations as discussed above per claim 12. 
	Irimie further teaches, algorithmically determining a subset of the computing activity data that most significant to computing security ([0078]; [0079]; [0081]: e.g. the system already determines one or more activities that are most significant to computing security; such as: the user’s tendency to click a link delivered via text/email;  the user is regularly dealing with wire transfers; and therefore, there is a high risk of wire transfer fraud; the user is exposed to sensitive information; and therefore, there is a high risk of leaking intellectual property, etc.).
	Irimie does not describe that the system algorithmically ranks each entry in the captured computer activity data and, based on a ranking threshold, determines which of the entries are to be used to create the computing security behavior model.
	However, Nachenberg discloses a system that tracks different computing activities that a user is performing using a computer; and thereby the system generates a risk model (i.e. security behavior model) representing the user ([0071]; [0072]); and wherein the risk model is based on whether the user has performed one or more risky activities excessively; such as: the user has downloaded 23 images in the past week, or the user has downloaded too many suspicious files, etc. ([0090]; [0098]: although the reference does not use the terms threshold and/or ranking, the use of threshold and ranking is implicitly indicated since the system evaluates “how often” that the user is performing one or more risky activities within a period of time; and thereby the system triggers a remedial-action when the risk assessment indicates that the user has performed a given risky activity excessively).  
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Irimie in view of Nachenberg; for example, by updating the system’s algorithm so that the system further updates/adapts the user’s profile based on whether the user has performed one or more risky activities excessively within a given period of time (e.g. the user has clicked, within the past hour, 20 links sent via a text message; the user has uploaded, within the past week, 40 sensitive files, etc.); and wherein the system further updates the training materials for the user based on the above updated profile (e.g. incorporating additional training materials specific to one or more risky activities that the user has performed excessively with the given period of time, etc.), so that the user would have a better chance to improve his/her risk or vulnerability profile.      
●	Claims 8, 16 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Irimie 2019/0173916 in view of Krishnamurthy 2017/0282063.
Regarding claims 8, 16 and 20, Irimie teaches the claimed limitations as discussed above with respect to each corresponding independent claim. 
Irimie further teaches implementing reinforcement learning to determine the plurality of security-related computing activity features ([0077]; [0080]; [0128] lines 1-11; [0134]: e.g. the system utilizes one or more algorithms, including machine learning, to train and refine the models that allow it to determine the computing activities that pose security traits. Accordingly, the second computer-readable instructions already implement reinforcement learning to determine the plurality of security-related computing activity features).
Irimie does not describe that the reinforcement learning includes at least one of structured Sum-of-Squares Decomposition (S3D) and Markov Decision Process (MDP).
However, Krishnamurthy discloses a system that monitors computer activities that a user is performing; wherein the system implements one or more algorithms, including Markov Decision Process (MDP) that supports reinforcement learning, in order to model the interaction behavior of the user; and thereby the system provides one or more relevant content items for interaction with the user ([0055]; [0059]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Irimie in view of Krishnamurthy; for example, by updating the system’s algorithm to incorporate one or more known algorithms, such as Markov Decision Process (MDP) that supports reinforcement learning, in order to enable the system to easily recognize one or more activities that the user is usually inclined to perform, etc., so that the system would be able to generate one or more specific training materials that are more pertinent to the user. 
●	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Irimie 2019/0173916 in view of Iyer 2020/0228880.
	Regarding claim 11, Irimie teaches the claimed limitations as discussed above per claim 1. 
	Irimie teaches already teaches the process of determining whether pre-existing image or video files match at least one of (i) one or more of the security-related computing activity features, and (ii) one or more of the computing anomalies associated with the user ([0079] to [0081]; [0119]; [0120] lines 21-25: e.g. the system already involves a database that stores training modules [0119]; and this indicates preexisting image or video file. Furthermore, when the system determines one or more security-related computing activity features, such as the user clicking a link delivered via email, etc., the system presents relevant training to the user on “why [the] user should not have performed a requested action” at the time that the user performs the requested action; and wherein the training is also provided in the form of video—such as “point of failure video training”).
	Irimie does not teach, in response to determining that pre-existing image or video files do not match at least one of (i) one or more of the security-related computing activity features, and (ii) one or more of the computing anomalies associated with the user, use Variational AutoEncoders (VAE) to create at least one of images or video associated with at least one of the security-related computing activity features and the computing anomalies.
	However, the above is an optional limitation since the limitation is required to be executed only if the preexisting image/video files do not match one of (i) the security-related computing activity features, or (ii) the computing anomalies associated with the user. Accordingly, the prior art is not necessarily required to teach such optional limitation since it has image/video files matching at least one of (i) the security-related computing activity features, or (ii) the computing anomalies associated with the user (see discussion above). 
	Nevertheless, Iyer discloses a system that analyzes, using artificial intelligence, attributes of a user (e.g. user contexts, behavior, history, etc.) as the user is interacting using his/her device; and furthermore, when image/video items from a server/database do not have media content pertinent to the attributes of the user, the system generates, via  variational autoencoders (VAE), image/video content that is pertinent to the user’s attributes (see [0032] to [0035]).     
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Irimie in view of Iyer; for example, by updating the system’s algorithm to incorporate one or more additional algorithms, such as variational autoencoders (VAE), in order to enable the system to easily generate one or more image and/or video training materials that are more pertinent to the user if the materials in the database are less pertinent to the user’s current context, etc., so that the system would have additional option to generate one or more specific training materials that are more pertinent to the user.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715